DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,7 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reed (US 2019/0263204). Reed discloses a load sensing pin (8,9) coupled to a hitch receiver (104,920) of a vehicle, the load sensing pin disposed in a cavity (see embodiment of figures 13 and 42a) of a crossbar (2,11,904, see figures 13 and 42a) that is to coupled  the hitch receiver to the vehicle, wherein the load sensing pin is to measure a load transferred from the hitch receiver to the cross bar (see Para. 0260, and Para. 0127 to 0133).
Regarding claim 2, wherein the load sensing pin measures the load applied to the hitch receiver in each of the three orthogonal directions (see Para 0137 and 0142).
Regarding claims 3 and 7, wherein the load sensing pin is electronically configured to measure a torque loading on the hitch receiver (see Para 0124).

Regarding claim 5, wherein the load sensor pin is a magneto-elastic force sensor (see Para. 0111, 0113).
Regarding claim 10, Reed further discloses a control system (see Para. 0053) that operates when the vehicle is on and moving and when the vehicle is pulling a trailer as the load sensing pin will provide data for the controller and, when the vehicle is off and without a load on the load sensing pin.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Bradshaw (US 2016/0033344).  Reed does not mention that the load sensing pin is a strain gauge. However, Bradshaw discloses: a load sensing pin with a strain gauge (Para. 0011). It would have been obvious for one of ordinary skill in the art to modify Reed by having a load sensing pin with a strain gauge, in order to have a separate variation of a load sensing means for design choice or to have separate variation of the load sensing pin.
.

Allowable Subject Matter
Claims 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: there was no prior art found on “a hitch pin load manager to calculate a second measured load based on the first measured load and position data of the hitch receiver determined by the rear facing camera when the first measured load is saturated” in combination with what has been claimed in the rest of the body of claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611